Order, Supreme Court, New York County, entered October 15, 1975, unanimously affirmed. Respondent Emile Z. Berman shall recover of appellants $40 costs and disbursements of this appeal. The contract, dated November 29, 1972, on its face was executed on behalf of the partnership. Although some of the then partners now contest its validity, payments were made to petitioner in accordance with the terms of the contract, without objection, for a period in excess of two years. Continuation of such payments was properly directed by Special Term in its discretion. It does not appear that the financial interests of the contesting parties are jeopardized thereby, *781while a discontinuance of such payments could cause serious harm to the petitioner. Concur — Stevens, P. J., Kupferman, Lupiano, Lane and' Nunez, JJ.